                 Case 17-25901             Doc 86   Filed 05/09/19 Entered 05/09/19 14:12:32      Desc Main
                                                     Document     Page 1 of 12




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Isom Bearden                                    §     Case No. 17-25901
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      STEVEN R. RADTKE, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 438,650.00                          Assets Exempt: 6,700.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 10,581.00           Claims Discharged
                                                                    Without Payment: 485,629.56

              Total Expenses of Administration: 3,759.00


                      3) Total gross receipts of $ 20,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 5,660.00 (see Exhibit 2), yielded net receipts of $ 14,340.00 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-25901             Doc 86    Filed 05/09/19 Entered 05/09/19 14:12:32            Desc Main
                                                  Document     Page 2 of 12




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 482,967.98        $ 20,586.16            $ 20,000.00           $ 10,581.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            3,759.00               3,759.00                3,759.00

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA            2,850.00               2,850.00                    0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              49,924.22          31,309.72              31,309.72                    0.00

TOTAL DISBURSEMENTS                               $ 532,892.20        $ 58,504.88            $ 57,918.72           $ 14,340.00


                  4) This case was originally filed under chapter 7 on 08/29/2017 . The case was pending
          for 20 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/10/2019                        By:/s/STEVEN R. RADTKE
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 17-25901             Doc 86      Filed 05/09/19 Entered 05/09/19 14:12:32                     Desc Main
                                                      Document     Page 3 of 12




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

2001 Chrysler Prowler Mileage: 14000 Location:
6932 South Pa                                                                1129-000                                          20,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 20,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

Isom Bearden                                       Exemptions                                        8100-002                   5,660.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                                   $ 5,660.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              Ford Credit Corp., PO Box
              790093 Saint Louis, MO
              63179                                                 15,854.00                  NA                    NA              0.00


              Urban Partnership Bank, PO
              Box 19260 Chicago, IL
              60619-0260                                          431,421.28                   NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 17-25901             Doc 86        Filed 05/09/19 Entered 05/09/19 14:12:32           Desc Main
                                                      Document     Page 4 of 12




                                                UNIFORM          CLAIMS
                                                                                  CLAIMS           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.        SCHEDULED                                            CLAIMS PAID
                                                                                 ASSERTED         ALLOWED
                                                 CODE        (from Form 6D)

2           City Of Chicago                      4110-000              692.70            586.16             0.00             0.00


6           Tonya Spencer                        4110-000           35,000.00         20,000.00       20,000.00         10,581.00

TOTAL SECURED CLAIMS                                             $ 482,967.98       $ 20,586.16      $ 20,000.00      $ 10,581.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                              CLAIMS             CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED          ALLOWED
                                          CODE

STEVEN R. RADTKE                          2100-000                      NA           2,184.00          2,184.00          2,184.00


STEVEN R. RADTKE                          2200-000                      NA              15.56             15.56             15.56


STEVEN R. RADTKE                          3110-000                      NA           1,500.00          1,500.00          1,500.00


STEVEN R. RADTKE                          3120-000                      NA              59.44             59.44             59.44

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA          $ 3,759.00       $ 3,759.00        $ 3,759.00
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                              CLAIMS             CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED          ALLOWED
                                          CODE

NA: NA                                          NA                      NA                 NA               NA                NA

TOTAL PRIOR CHAPTER ADMIN.                                            $ NA               $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-25901             Doc 86       Filed 05/09/19 Entered 05/09/19 14:12:32         Desc Main
                                                     Document     Page 5 of 12




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)             Claim)

                                                                     0.00                 NA              NA             0.00


6           Tonya Spencer                       5800-000             NA              2,850.00       2,850.00             0.00

TOTAL PRIORITY UNSECURED                                            $ NA           $ 2,850.00      $ 2,850.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Chapman Home Care, 1314
            W. 91street Chicago, IL
            60620                                                1,250.00                 NA              NA             0.00


            David Kadazi, 33 N. LaSalle
            St. Ste. 1930 Chicago, IL
            60602                                                  750.00                 NA              NA             0.00


            John B. Russell Jr &
            Associates, 1215 Military
            Hwy Norfolk, VA 23502                                  800.00                 NA              NA             0.00


            Liberty Financial, 4900- F
            Creekside Drive Clearwater,
            FL 33760                                             1,052.22                 NA              NA             0.00


            Peoples Gas, PO Box 2968
            Milwaukee, WI 53201-2968                               342.34                 NA              NA             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-25901             Doc 86       Filed 05/09/19 Entered 05/09/19 14:12:32          Desc Main
                                                     Document     Page 6 of 12




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            SYNCB/ HH Gregg, PO Box
            965036 Orlando, FL 32896                                  0.00                 NA              NA             0.00


            SYNCB/ Walmart, PO Box
            965024 Orlando, FL 32896                                  0.00                 NA              NA             0.00


            American Express Centurion
5           Bank                                7100-000          2,065.00            1,238.98        1,238.98            0.00


1           Department Of The Treasury          7100-000          1,738.76            1,742.95        1,742.95            0.00


3           Slm Bank C/O                        7100-000          1,965.00            2,016.35        2,016.35            0.00


4           Tamela Christian                    7100-000          4,960.90            4,960.90        4,960.90            0.00


6           Tonya Spencer                       7100-000        35,000.00           21,350.54       21,350.54             0.00

TOTAL GENERAL UNSECURED                                        $ 49,924.22        $ 31,309.72      $ 31,309.72           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                     Page:       1
                                           Case 17-25901         Doc 86     Filed 05/09/19 Entered 05/09/19 14:12:32                                      Desc Main
                                                                                        FORM 1
                                                                    INDIVIDUALDocument     Page
                                                                               ESTATE PROPERTY   7 of 12AND REPORT
                                                                                               RECORD
                                                                                                ASSET CASES
                                                                                                                                                                                                         Exhibit 8
Case No:              17-25901                      DLT             Judge:        Deborah L. Thorne                            Trustee Name:                      STEVEN R. RADTKE
Case Name:            Isom Bearden                                                                                             Date Filed (f) or Converted (c):   08/29/2017 (f)
                                                                                                                               341(a) Meeting Date:               10/02/2017
For Period Ending:    04/10/2019                                                                                               Claims Bar Date:                   01/04/2018


                                   1                                             2                            3                             4                          5                             6

                         Asset Description                                     Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                               Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                         Exemptions,                                                                               Assets
                                                                                                       and Other Costs)

  1. 6932 South Paxton Avenue                                                        425,000.00                   425,000.00               OA                                      0.00                        FA
     Chicago Il 60649-1718 Cook
  2. 2014 Ford Fusion Mileage: 19000 Location: 6932 South                             10,500.00                    10,500.00                                                       0.00                        FA
     Paxton
  3. 2001 Chrysler Prowler Mileage: 14000 Location: 6932 South                        20,000.00                    20,000.00                                               20,000.00                           FA
     Pa
  4. Living Room Set: 1 Couch, Chase Lounge, Coffee Table From                              90.00                       0.00                                                       0.00                        FA
     19
  5. Queen Bed & Night Stand Location: 6932 South Paxton                                    70.00                       0.00                                                       0.00                        FA
     Avenue,
  6. Computer Desk Location: 6932 South Paxton Avenue,                                      20.00                       0.00                                                       0.00                        FA
     Chicago Il
  7. Dining Table & Chairs Location: 6932 South Paxton Avenue,                              80.00                       0.00                                                       0.00                        FA
     Ch
  8. Wall Unit Location: 6932 South Paxton Avenue, Chicago Il 606                           50.00                       0.00                                                       0.00                        FA
  9. Tv Location: 6932 South Paxton Avenue, Chicago Il 60649-                              200.00                       0.00                                                       0.00                        FA
     1718
 10. Laptop Location: 6932 South Paxton Avenue, Chicago Il                                  50.00                       0.00                                                       0.00                        FA
     60649-
 11. Clothes Location: 6932 South Paxton Avenue, Chicago Il                                350.00                       0.00                                                       0.00                        FA
     60649
 12. Kitchen Appliances: Stove & Fridge Location: 6932 South Paxt                          100.00                       0.00                                                       0.00                        FA
 13. Cash                                                                                   80.00                       0.00                                                       0.00                        FA
     Location: 6932 South Paxton Avenue, Chicago Il 60649-1
 14. Location: 6932 South Paxton Avenue, Chicago Il 60649-1718                         2,500.00                         0.00                                                       0.00                        FA
     T
 15. Location: 6932 South Paxton Avenue, Chicago Il 60649-1718                             600.00                       0.00                                                       0.00                        FA
     J
INT. Post-Petition Interest Deposits (u)                                              Unknown                           N/A                                                        0.00                    Unknown


                                                                                                                                                                                Gross Value of Remaining Assets



      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                            Page:        2

TOTALS (Excluding Unknown Values)
                                        Case 17-25901             Doc 86         Filed 05/09/19 Entered
                                                                                  $459,690.00
                                                                                                         05/09/19 14:12:32
                                                                                                  $455,500.00
                                                                                                                                         Desc Main   $20,000.00                     $0.00
                                                                                  Document     Page 8 of 12
                                                                                                                                                         (Total Dollar Amount in Column 6)
                                                                                                                                                                             Exhibit 8
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

8/2018 Objection filed to Claim No. 6

6/2018 Court has taken matter re bank funds under advisement

3/2018 Trustee and creditor made competing claims to funds on deposit at JPMorgan Chase

2/2018 Trustee made demand for turnover of funds held in account at JPMorgan Chase

12/2017 Trustee authorized to sell estate's right title and interest in 2001 Chrysler Prowler Convertible automobile for $20K

10/2017 Trustee will administer 2001 Chrysler Prowler Convertible automobile




Initial Projected Date of Final Report (TFR): 06/01/2019            Current Projected Date of Final Report (TFR): 06/01/2019




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                  Page:           1
                                         Case 17-25901                 Doc 86 Filed 05/09/19
                                                                                           FORM 2Entered 05/09/19 14:12:32                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-25901                                                                                              Trustee Name: STEVEN R. RADTKE                                           Exhibit 9
      Case Name: Isom Bearden                                                                                               Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX6412
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0323                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   11/17/17             3         Barbara Casey                              Proceeds of Sale of Automobile                        1129-000                $20,000.00                               $20,000.00

   12/19/18           1001        Isom Bearden                               Debtor Exemptions                                     8100-002                                     $5,660.00           $14,340.00
                                  6932 SOUTH PAXTON AVENUE                   $2,400 [735 ILCS 5/12-1001(c)]
                                  CHICAGO, IL 60649-1718                     $3,260 [735 ILCS 5/12-1001(b)]
   04/05/19           1002        STEVEN R. RADTKE                           Final distribution creditor                           2100-000                                     $2,184.00           $12,156.00
                                  CHILL, CHILL & RADTKE, P.C.                account # representing a
                                  79 WEST MONROE STREET                      payment of 100.00 % per court
                                  SUITE 1305                                 order.
                                  CHICAGO, IL 60603

                                  ,
   04/05/19           1003        STEVEN R. RADTKE                           Final distribution creditor                           2200-000                                         $15.56          $12,140.44
                                  CHILL, CHILL & RADTKE, P.C.                account # representing a
                                  79 WEST MONROE STREET                      payment of 100.00 % per court
                                  SUITE 1305                                 order.
                                  CHICAGO, IL 60603

                                  ,
   04/05/19           1004        STEVEN R. RADTKE                           Final distribution creditor                           3110-000                                     $1,500.00           $10,640.44
                                  CHILL, CHILL & RADTKE, P.C.                account # representing a
                                  79 WEST MONROE STREET                      payment of 100.00 % per court
                                  SUITE 1305                                 order.
                                  CHICAGO, IL 60603

                                  ,
   04/05/19           1005        STEVEN R. RADTKE                           Final distribution creditor                           3120-000                                         $59.44          $10,581.00
                                  CHILL, CHILL & RADTKE, P.C.                account # representing a
                                  79 WEST MONROE STREET                      payment of 100.00 % per court
                                  SUITE 1305                                 order.
                                  CHICAGO, IL 60603

                                  ,
   04/05/19           1006        Tonya Spencer                              Final distribution to claim 6                         4110-000                                    $10,581.00                 $0.00
                                  C/O Illinois Advocates, Llc                creditor account # representing
                                  William M Tasch And Cassandra Voissem      a payment of 52.91 % per court
                                  77 W. Washington St., Ste 2120             order.
                                  Chicago, Il 60602




                                                                                    Page Subtotals:                                                        $20,000.00          $20,000.00
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                           Page:    2
                                 Case 17-25901   Doc 86   Filed 05/09/19 Entered 05/09/19 14:12:32
                                                                          COLUMN TOTALS                         Desc   Main
                                                                                                                 $20,000.00   $20,000.00
                                                           Document     Page 10 of 12
                                                                                    Less: Bank Transfers/CD's        $0.00        $0.00
                                                                              Subtotal                           $20,000.00   $20,000.00    Exhibit 9
                                                                                    Less: Payments to Debtors        $0.00     $5,660.00
                                                                              Net                                $20,000.00   $14,340.00




                                                            Page Subtotals:                                          $0.00        $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                               Page:           3
                                         Case 17-25901                Doc 86 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 14:12:32                            Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 12 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-25901                                                                                           Trustee Name: STEVEN R. RADTKE                                           Exhibit 9
      Case Name: Isom Bearden                                                                                            Bank Name: Axos Bank
                                                                                                                Account Number/CD#: XXXXXX0068
                                                                                                                                        Checking
  Taxpayer ID No: XX-XXX0323                                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                          Separate Bond (if applicable):


       1                2                             3                                            4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                   Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                     Code                                                            ($)
                                  No Transactions                                                                                                                                                      $0.00



                                                                                                          COLUMN TOTALS                                      $0.00                $0.00
                                                                                                                Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                          Subtotal                                           $0.00                $0.00
                                                                                                                Less: Payments to Debtors                    $0.00                $0.00
                                                                                                          Net                                                $0.00                $0.00




                                                                                 Page Subtotals:                                                             $0.00                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                           Page:     4
                                 Case 17-25901    Doc 86          Filed 05/09/19 Entered 05/09/19 14:12:32         Desc Main
                                                                   Document     Page 12 of 12
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0068 - Checking                                              $0.00                  $0.00                 $0.00
                                            XXXXXX6412 - Checking                                        $20,000.00               $14,340.00                $0.00
                                                                                                         $20,000.00               $14,340.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $20,000.00
                                            Total Gross Receipts:                     $20,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 12)
